United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         May 2, 2007

                                                                Charles R. Fulbruge III
                               No. 06-20268                             Clerk
                             Summary Calendar



UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

versus

ARMANDO ALEJANDRO JIMENEZ-FLORES,
                                         Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                         No. 4:04-CR-99-ALL
                        --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Armando Jimenez-Flores has moved

for leave to withdraw and has filed a brief in accordance with An-

ders v. California, 386 U.S. 738 (1967).           Jimenez-Flores has not

filed a response.    Our independent review of the brief and the rec-

ord discloses no nonfrivolous issue for appeal.           Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.               See

5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.